Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on December 5, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 11-246 217 A and also JP 52-044 793 A as alleged anticipatory and/or inventive step type references in the Written Opinion associated w/ PCT/JP2019/015877 (i. e. the Applicants’ parent application).  The text of this Written Opinion is written in the Japanese language – so it is not entirely clear to the U. S. examiner what the international examiner’s line of reasoning was regarding the disclosures of at least these least JP 11-246 217 A and JP 52-044 793 A references as applied against the Applicants’ claims.  However, the U. S. examiner did review the references provided in the Applicants’ IDS filed on December 5, 2019.  The U. S. examiner notes that the English abstract associated w/ this primary JP 11-246 217 A reference describes a method for producing sodium carbonate by precipitating sodium sesquicarbonate crystals from an aqueous solution that contains sodium carbonate and also sodium hydrogen carbonate.  The U. S. examiner also notes the English abstract associated w/ this secondary JP 52-044 793 A reference describes a method for purifying an aqueous caustic solution comprising fluoride values by adding select metal sulfates to the aqueous solution.  However, neither of these JP 11-246 217 A and JP 52-044 793 A references describe a process that includes the features of generating a caustic solution by utilizing slaked lime (as embraced in the scope of at least all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any 102 or 103 rejections based on the teachings provided in these JP 11-246 217 A and JP 52-044 793 A references.
The search of the U. S. examiner did not produce any references that are any more relevant than the references provided in the Applicants’ IDS filed on December 5, 2019.  Hence, no PTO-892 forms are being supplied w/ this office action.
The Applicants’ specification notes that conventional and prior art techniques for producing caustic soda rely on electrolytic methods that suffer from the disadvantages of consuming a relatively large amount of power to operate (please note at least pg. 5 in the Applicants’ specification).  The Applicants also urge that they have been able to generate caustic soda that circumvents the prior art’s use of electrolytic techniques by using and refining naturally-occurring sodium carbonate ore (please note at least pg.  10 in the Applicants’ specification).  The Applicants also urge that their claimed invention can provide the requisite caustic soda used to decarbonate an (industrial?) gas by using a technique that also (thriftily) re-cycles and/or re-uses the (by product) components generated by this technique (please also note at least pg. 12 in the Applicants’ specification, and also please note the thrifty use of the by-product sodium carbonate (that was generated from the gas decarbonation step w/ the caustic soda) as an additional feed and/or source of carbonate for the caustic soda synthesis step that is illustrated as “supply line D” in the Applicants’ inventive flow process diagram illustrated in the Applicants’ figure 1).  Thus, the Applicants’ invention produces the caustic soda required for flue gas decarbonation by a technique that avoids the power-consuming prior art electrolytic methods for generating caustic soda.  These advantages of the Applicants’ claimed invention also support the patentability of the Applicants’ claims.
Hence, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736